Citation Nr: 0720486	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-20 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk



INTRODUCTION

The veteran served on active duty from March 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran was not engaged in combat.

3.  There is no credible supporting evidence that the 
veteran's in-service stressor occurred.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD are 
not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, No. 06-7001.

In this case, in a September 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, statements from the 
National Personnel Records Center (NPRC), service personnel 
records, post-service medical records, unverified service 
documents submitted by the veteran, and a PTSD article.  In 
June 2005 correspondence, the veteran indicated that he had 
no other relevant information or evidence to submit to 
substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, No. 06-
7001.  Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, service personnel records, post service medical 
records, private medical records, statements from the NPRC, 
unverified documents submitted by the veteran, a PTSD 
article, and VA medical examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2006); see Cohen v. Brown, 10 Vet. App. 
128 (1997).

The veteran contends that he is entitled to service 
connection for PTSD as result of his experience as a combat 
medic in Vietnam.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b)(West 2002); 38 C.F.R. § 3.304(f); Dizoglio 
v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio, 9 Vet. App. at 166.  
Furthermore, an opinion by a medical health professional 
based on post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

In this case, the veteran's service personnel records do not 
support a finding that the veteran engaged in combat.  The DD 
214 supplied by the NPRC states that the veteran served with 
the 17th Field Hospital as a personnel clerk.  In the 
veteran's statement of May 2005, he claims that he "was put 
into action as an ambulance driver and then as a medic."  

The veteran has submitted a DD 214 different than the one on 
file with the NPRC.  The DD 214 submitted by the veteran has 
a different MOS (91B20 MEDIC) and an additional line of 
medals denoting "C.M.B" and "PURPLE HEART 1/*".  The 
typeset of these are different from the rest of the document.  
The veteran contends that his "DD 214 was corrected since 
that was my assigned duty after I arrived" in Vietnam.  
Nothing in the veteran's service personnel file reflects a 
Purple Heart or combat medic badge.  His MOS was changed from 
clerk to A&D specialist, with an MOS of 71G20, an 
administrative specialist processing correspondence for 
admissions and discharges.  Nothing reflects he served as a 
medic.  

The veteran has also submitted a photocopy of a Purple Heart 
certificate.  The NPRC was specifically asked by the RO to 
verify the commendation.  The NPRC responded that the records 
do not show an award of the Purple Heart for the veteran.  

The veteran claims a variety of non-specific incidents which 
have resulted in his PTSD.  Most of these incidents rely on 
the veteran being a medic while in Vietnam.  None of these 
incidents are described fully enough in the veteran's 
statements to verify independently with the exception of the 
veteran's statements that he suffered injuries to his neck 
and leg while in Vietnam.  In his claim of August 2003, the 
veteran reported injuries and diseases as a result of being 
shot in neck, with the date of injury indicated as November 
1967.  He reported he received transfusions after injuries 
and surgery in Vietnam.  Additionally, the veteran's 
statement of his alleged stressors dated July 2003 reflects, 
"When I was on patrol, I suffered injuries both in my neck 
and leg.  I lost a lot of blood and due to my injuries was 
given transfusions and obvious surgery."  The veteran's 
statement of June 2005 states, "I have scars on my neck from 
my injuries."  

However, the contemporaneous service records do not 
corroborate these events.  A review of the evidence is devoid 
of any records showing that the veteran was treated for any 
type of gunshot wound or had any type of surgery during 
service.  There are pages of detailed medical records around 
the time of the claimed injuries with no indication there was 
treatment for such injuries.  Of note, there is a detailed 
account of 4 days the veteran spent in the hospital during 
December 1967 due to his service-connected plantar warts; 
however, there is no indication of a serious gunshot wound 
the month before.  

In addition, on the separation examination the veteran marked 
that he had never had surgery, although malaria one month 
previously was noted.  His separation examination noted no 
scars or neck abnormalities.  Likewise, on a post service 
dental questionnaire from March 1969, the veteran answered 
the question as to whether he had ever had serious illness or 
operation as "malaria."  

Concerning the claimed tooth loss from the claimed gunshot 
incident, the separation exam shows that the veteran was 
missing three back teeth in separate areas.  The post-service 
dental records from Dr. R do not show the replacement of any 
of the veteran's teeth as alleged on the claim form.  The 
contemporaneous records do not demonstrate that the veteran 
lost most of his teeth while in service as a result of his 
claimed stressor.  In addition, in a VA examination dated 
November 1969 under the "head, face, and neck" no 
abnormalities were noted and instead the area was marked with 
an "n" for normal.  This would denote that at that time, 
there was no scarring on the neck from a gunshot wound.  All 
of the available objective evidence indicates that the 
veteran did not suffer combat injuries in November 1967 in 
Vietnam.  

While the veteran has submitted documents purporting to show 
combat and combat injuries, such documents are inherently 
inconsistent with the official documents obtained from the 
service department.  There is absolutely nothing to 
corroborate his assertions of serving as a medic or of 
sustaining a gunshot wound during service.  The Board further 
finds it extremely unlikely that the veteran would have 
claimed service connection for malaria and a skin condition 
of the feet immediately following his discharge from service, 
but fail to mention a gunshot wound which was purportedly so 
severe he required a transfusion.

In light of the evidence of record, the Board finds the 
veteran's statements as to stressors and the unverified 
documents he submitted to corroborate his contentions are not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).  
Although the veteran has submitted a diagnosis of PTSD from 
Dr. C, this diagnosis must be connected to a verified in-
service traumatic event in order to be service connected.  
There has been no such verification of a stressor in this 
case and, in fact, his report of stressors is unreliable.

As the veteran's claim is not substantiated by credible 
supporting evidence that the claimed in-service stressors 
occurred, the criteria for a grant of service connection are 
not met, and the claim of entitlement to service connection 
for PTSD must be denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   




ORDER

Service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


